Resumption of the session
I declare resumed the session of the European Parliament adjourned on Thursday, 14 June 2001.
Membership of political groups
I would like to inform you that, with effect from today, 2 July 2001, Mr Holmes will no longer be a member of the Group for a Europe of Democracies and Diversities. He will now sit with the Non-attached Members.
I would also like to announce that, pursuant to Rule 7(2) of the Rules of Procedure, the Committee on Legal Affairs and the Internal Market has carried out a verification of credentials regarding Mrs Olga Zrihen Zaari and Mr Miguel Mayol i Raynal. I therefore propose to confirm these mandates.
I note that Mr Holmes is leader of the UK Independence Party. I wonder whether that means that the UK Independence Party is now transferring in its entirety, or at least the two Members who are present here, to the other group.
I only have information about Mr Holmes.
Agenda
The next item is the final version of the draft agenda as drawn up by the Conference of Presidents at its meeting of Thursday 28 June 2001.
Relating to Wednesday:
Madam President, I am sorry that I keep on having to repeat myself on the subject of Wednesdays, but the same deplorable state of affairs still exists. As I see it, question time has again been deferred and shortened. Every time I protest, I am told that this is exceptional. The exception is now slowly becoming the norm because, by foolishly abolishing the Friday sittings, we have overloaded the Wednesday ones. I would therefore ask you to ensure that, independently of the Friday issue - which we cannot now resolve -Wednesdays come fully into their own again. In other words, a full one and a half hours should be set aside for question time, for the right to ask questions is a fundamental right of every parliamentarian.
Mr Posselt, I promise you that this will be the last time.
Unless the chairs of the groups decide otherwise.
(The order of business was adopted)
Speeches relating to procedure
Madam President, I would like to inform you once again of the difficulties of travelling to Strasbourg from the countries where we live. This morning, there were only 18 seats in total on the flight from Milan Malpensa to Strasbourg, as a result of which Mrs Morgantini and other Members found that their seats had been double-booked, and she was unable to get a plane in time to be here before the beginning of the part-session, despite the fact that she had left Rome at 7.30 this morning. I would like to make this extreme inconvenience known. I realise that airlines have limits, but surely Air France could provide an aeroplane with more than 18 seats on the first day of the part-session, Madam President. This is an obstacle to the work of this House.
Thank you for pointing this out to me, Mrs Napoletano. As you know, we are doing all we can to improve the situation. In any case, I think that there have been some improvements. I hope that some of you have noticed this, but I am well aware that there is still much to be done and have, therefore, taken a careful note of what you have said.
Madam President, there were no flights at all from Amsterdam to Strasbourg this morning. The flight was once again cancelled. I have drawn your attention to this on several occasions in this House. The number of flights, which was originally three per day, has been cut down to two. We then assumed that those flights would probably continue to operate, but Air France has once again decided to cancel the flights altogether. I should like to draw your attention to this. We all had to fly via Paris, Brussels or Frankfurt again, which meant that we were late arriving here, although we were at the airport before 8 a.m.
Thank you, Mrs Plooij-van Gorsel, I can only say that I am sorry to hear this. You have indeed pointed this out on a number of occasions, so please rest assured that I will try to do all I can to follow up this matter.
Madam President, whatever one' s personal opinion may be of events in Yugoslavia over the past 10 years, bombings, holding governments to ransom, endeavouring to stigmatise and humiliate an entire nation and its leaders for resisting NATO policy; whatever one' s personal opinion of how this country was governed by a president and his advisers repeatedly elected in democratic elections, one must, I think, agree that the unprincipled manner in which he was abducted from his own country, despite categorical opposition from the upper and lower houses of parliament and the supreme constitutional court, and handed over to a court which, as we now know, was set up on the orders of the USA in order to serve political interests and help terrorise anyone who opposes the new order, are unacceptable methods, to put it mildly; some of us think this is the work of hoodlums and deserves to be roundly condemned.
I therefore call on you to intervene. I am asking for a stop to be put to this deplorable situation and for Mr Milosevic and his advisers to be returned to their country, because only the people and the courts in their own country have the power to judge them. To remain silent in the face of this sort of international terrorism is basically tantamount to complicity; it shows disdain for any notion of international law or national sovereignty and paves the way for international political activity to be criminalised.
I would like to thank my fellow members for their support, but it is high time everyone accepted their responsibility; otherwise how can we talk of international legitimacy and respect for institutions?
Madam President, three months ago, in this very House, I had the opportunity to express my thoughts regarding Mr Milosevic. In my view and, I believe, in the view of the large majority of my group, Mr Milosevic is largely responsible for one of the worst tragedies the Serbian and other peoples of the former Yugoslavia have ever known.
Mr Milosevic had to answer for his crimes and had to face international justice sooner or later Admittedly, the circumstances surrounding his transfer to the International Criminal Tribunal sullied the historic step forward that this move represented. From this point of view, I feel a sense of frustration, not so much because a judgment of the Constitutional Court of Belgrade - the legitimacy of which is doubtful - was breached, but rather because the dignity of the democratic forces in Serbia and Yugoslavia was violated. These forces have been forced to split in the face of financial pressure from a great power which, moreover, itself rejects the principle of an International Criminal Tribunal.
Nevertheless, we still demand to see Mr Milosevic answer in full for his crimes and I am dismayed to hear a member of my group speak in his defence and, furthermore, make statements in the press which I personally feel are unacceptable.
(Applause)In our view, men and women who were wrongly imprisoned go by the name of Nelson Mandela or Leïla Zana prisoners of the past and the present. The values for which they are fighting are at the other end of the spectrum to the objectives pursued by the former leader of Belgrade.
(Applause)
Madam President, I will be very brief. I would just like to remind Mr Wurtz that Mr Milosevic was the force behind his political family. My whole group and I fought, therefore, against him, in particular during the Yugoslavian conflict. I cannot help feeling some disgust, however, at the vultures circling around this carcass and at this farcical judicial system which is still designed for the victors and never questions their actions.
Whether we are talking of Nuremberg, Tokyo or The Hague, today, everyone believes that victors should at least have to answer to history if they are not subjected to the all-too-weak legal systems of their fellow men.
Madam President, ladies and gentlemen, without wishing to defend a Member from the Group of the Party of European Socialists, I feel that the essence of the speech we have just heard on Mr Milosevic concerns not so much whether or not he has committed crimes as the following question, which is a serious one: how far can limits be imposed on a people's autonomy in matters of putting its citizens on trial? Who gave the United States the right, which they exercise today, to put on trial all those who are suspected of having committed war crimes, when they themselves are often suspected of committing crimes in wartime? Well then, the task of a self-respecting European Parliament is to analyse this fact: whether Mr Milosevic is a criminal or not will be decided by an appropriate court. Our task is to decide whether or not the autonomy of peoples is sacred and sacrosanct.
Madam President, as the chairman of the group and a number of honourable members have commented on my speech, I should like to clarify that I was speaking solely for my own part and on behalf of the members of my party and, secondly, that I merely pointed out that, whatever ones personal opinion of how Mr Milosevic and his advisers governed their country, we cannot condone this sort of action, especially when the upper and lower houses of parliament in his country refused to pass this sort of law and his country has not ratified the statute of the International Criminal Tribunal for the Former Yugoslavia.
I think that we need to respect the institutions and sovereignty of every country, otherwise I am not sure exactly what sort of European Parliament this is.
Madam President, in my view, we must welcome Mr Wurtz' s speech on conversion. I also feel that we must remind our fellow Members from Greece that the Macedonian people are being humiliated, mainly because of the attitude of Greece, which still forces all the countries of the European Union as well as Greece, to use the acronym 'FYROM' to refer to Macedonia. This constitutes genuine humiliation, and perhaps this would be enough to inspire our Greek friends to set about fighting to change this situation in their own country.
Madam President, on a point of order. I simply wish to say to Mr Dupuis that the matter of the name he has referred to is under negotiation, progress has been made and I hope it will be resolved soon.
For the rest, I repeat what I have said once before in this Chamber: our neighbouring State has existed so far only because of the continued moral and material support of Greece. Otherwise Milosevic and company would have broken it up long ago. We should concentrate now on supporting and helping it to survive in this present very difficult situation rather than confuse the issue with matters which are secondary.
Madam President, I should like to endorse Mr Dupuis' remarks about not calling Macedonia "FYROM" and to recommend that the whole of Parliament align its practice with the Dutch text of this week's agenda which lists the Council and the Commission statements on Wednesday morning as being about "Macedonia", whereas the English text says "FYROM". Mr Dupuis is quite right. How can we expect a country to have an identity when it is called by an acronym? Let us please put an end to this nonsense.
Madam President, with all due respect, I should like to remind the House that, as far as the recurring issue of the name of FYROM is concerned, this name has been endorsed by FYROM itself. Ladies and gentlemen, please do not subrogate to this nation by speaking on its behalf. They personally agreed to this name at the United Nations. Do not worry, a solution will be found and, anyway, that is not the problem. Helping FYROM or Macedonia in its present state. That is what Parliament should be doing.
Madam President, I wish to speak about pensioners and elderly people who are not self-sufficient, who have disabilities. On Thursday 28 June, the German Provincial High Court and Court of Appeal upheld the appeal brought by a private German rest home for elderly people who are not self-sufficient, which is a member of an association of private European rest homes known as ECHO, ruling that the German law which grants funding and aid to public rest homes but not to private rest homes for elderly people with disabilities is illegal. I want all the elderly people who need to, to be able to find a public or private home where they can receive assistance, in a situation of free competition. I call upon you to make every effort to bring this about.
Resale rights
The next item is the report (A5-0235/2001) by Mr Zimmerling, on behalf of the Parliamentary delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council directive on the resale right for the benefit of the author of an original work of art (C5-0220/2001 - 1996/0085(COD))
Madam President, I think this directive will be a success. What we have here is a classic example of European work. First of all, Parliament came up with a pioneering proposal as regards which the Council then needed four years to establish a common position adopted by the 15 Member States which was characterised by exclusively national interests. Parliament then required the Council to think in European terms at second reading, while the optimum demands were made on behalf of artists and auction houses. Finally, a solution that everyone involved considered to be acceptable and satisfactory was found following tough negotiations with the Council and the Commission.
We have put European competition in the art market back on track, while auction houses and galleries in the EU are being given equality of opportunity. In this context, I think it is particularly important for the Commission to also look regularly into the issue of whether - and, if so, when - the European art market, and not only national art markets, are affected, and that corresponding adjustments are made. We have improved social security for artists and their heirs, who have now also been uniformly guaranteed a financial stake in the increases in value of their works.
I therefore believe that we have, in this way, taken a first important step in the direction of more competition and more security in European art circles. I must ask the House to approve the result of the negotiations.
Madam President, 12 out of the 15 Member States of the European Union have introduced a resale right on the resale of works of art. One Member State has not applied it and three Member States have not yet had recourse to this mechanism.
Since existing legislation differs greatly, not just as regards its specific objective but also with regard to the rates applied and those entitled to receive royalties, this situation represented a gap in the internal market. The compromise reached by Parliament, the Council and the Commission seeks to bridge this gap and to bring an end to the distortion of competition from which the Community is currently suffering.
Furthermore, the resale right represents a fair return for artists or their successors, since it compensates for the fact that the laws of the art market dictate that a work of art usually only gains value over a period of time, whereas artists cannot wait for their twilight years to be able to live from their work.
Lastly, the resale right is a form of tax on financial speculation in the art world. It is a tax that the art market can easily bear, as is proven by the introduction of a special VAT system on works of art in Directive 94/5, a special system which has not prevented an increase in sales quite the opposite not even in Member States which did not operate a VAT system.
The rapporteur has said all that was necessary with regard to the compromise reached, which I personally supported. In this compromise, the European Parliament made two essential gains:
on the one hand, the threshold subject to resale right was brought down to EUR 3000, which is still quite high, but which could be brought down further if the Commission believes this is necessary. This becomes more acceptable insofar as a Member State resale right is maintained below the European threshold;
on the other hand, the refusal to have an extremely long deadline of 15 years; this was retained by the Council of Ministers in the text adopted after first reading and has now been brought down to a maximum of six years. This precedent would have been set at a particularly inopportune moment, at the very time when the Community is preparing for its enlargement to new members.
Given that the external art market is under no illusion as to the importance of the draft submitted today for the vote by Parliament, there is, therefore, no real reason to reject this draft text, and that is why our group will be voting for the motion.
Madam President, ladies and gentlemen, Commissioner, having started in April 1997, we have now reached the third reading of the Resale Rights Directive. I should like to take this opportunity to thank the members of the conciliation committee and Mr Zimmerling for their efforts. But unfortunately, I shall have to adhere to my old point of view. The vast majority of my group are still not happy with the proposal. We are concerned here with the difference between the English term 'copyright' and the Dutch word 'auteursrecht' , for what is at issue here is the sale of a work of art.
Should an artist' s heir be able to exercise his or her rights seventy years after the event? I do not think so. A sale implies that all rights and duties are waived, and that is what the financial compensation is for.
The suggestion to increase the minimum price to EUR 3 000 is an improvement. Anything lower would seriously hamper budding artists.
This brings me to my next point of criticism. Our main objection to this proposal is that it is diametrically opposed to the principle of subsidiarity. The Commission has been unable to demonstrate that discrepancies in legislation in the Member States will, in the long run, have a direct, negative impact on the internal market. Furthermore, it is quite likely that the European modern and contemporary art market, which is of particular significance for London, will be moved to Switzerland. This was, in fact, already evident a few weeks ago at the Basel Art Fair. The art market could, in fact, move outside Europe altogether, where this right does not exist. Surely that cannot be the aim of the exercise. It appears from the proposal that that is a problem. Provision is made for all kinds of unnecessary exceptions. Harmonisation has therefore gone out of the window. Is it not a contradiction in terms that, whilst attempts are being made to harmonise resale rights worldwide, the opportunity is being created for the Member States to abandon the minimum price at will via all kinds of loopholes?
Then there is implementation. In addition to the red tape which is involved in keeping track of the different sales and purchases of a work of art, exceptions complicate the matter even further. Artists do not welcome this either. If the sale takes place between private persons, resale rights do not apply. Would you not agree with me that the trade in art between private persons will experience a dramatic upsurge? That is not the only example I could quote.
Finally, the directive does not offer all artists the same treatment, except in the case of sales via galleries and auction houses. The directive is unclear and is not fraud-proof. It is also superfluous, for there is no distortion within the internal market.
My group does not welcome legislation of this kind. The citizen experiences this, in fact, as unnecessary interference from Brussels. My group has voted against it twice. It deems the changes and improvements in respect of the proposal to be insufficient and will therefore be voting against it for the third time.
Madam President, ladies and gentlemen, further to what Mrs Sanders-ten Holte has said, it can be seen that there are two sides to every question. A majority of members of visual artists' associations and representative bodies, with whom I have spoken during the last few years, now want to see European resale rights. Even the majority of those in the art trade want to see common resale rights. Politicians have been trying for years to negotiate a compromise acceptable to everyone.
Admittedly, the Council has not really striven for harmonisation but, rather, put together a framework with a number of ingenious loopholes. Admittedly, the Council was not particularly flexible and did not pay very much attention to the European Parliament' s proposals, but it is, at the end of the day, an acceptable compromise. I cannot speak for the Commission, but there are one or two things to indicate that the Commission, too, was not happy, or in agreement, with all the Council proposals, especially those regarding the transitional periods. In what was not so much a debate as a veto policy, the Commission, too, played its role, however, in making resale rights possible. Now we have this document, on the subject of which I would say that, although we might well protest, we ought to be saying 'yes' to what is, at long last, a victory. We have this paper, which can be improved upon, but it is precisely because we now have the paper that such improvements can be made.
Opponents should be somewhat more careful in their criticism rather than appear, as critics, to be all of the same mind. That is because there are some people who reject resale rights on principle and others who would like to level specific and very serious criticisms which may be of vital importance to themselves or to particular players, for example to the smallest art galleries which, in fact, are instrumental in creating a pool of talent. It is they who assume the major risk. They have a great many problems with the tax differentials, administration and insurance contracts. They are scarcely allowed to take visual artists' work on commission. For the most part, they have to buy such works.
If these smallest galleries have to buy works of art and are then - as anticipated in this proposal - unable to resell them three years later, and if perhaps, only after that period, have to sell them for less than their purchase price, they are bearing a risk and are losing out on two counts, namely in terms of both the price and of the resale rights. My group will nonetheless vote in favour of this proposal, although there are still one or two improvements to be made in terms of both resale rights and of related aspects.
Finally, I should not like to brush aside one further argument, for that is not something I can do, but, rather, to qualify it somewhat. It is only one specific lobby that is arguing the point about market migration. We have supply and demand, and there are certain things that are sought in Europe, and which have always been sought in Europe, and not in the United States, and vice versa. It is important that this European decision, which will hopefully be taken by a majority of us tomorrow, should exert enormous pressure in favour of representatives campaigning for resale rights in Switzerland and also in the United States. They are waiting for us to say yes, and I hope that this is what they will hear tomorrow.
Madam President, this report relates to the joint text approved by the Conciliation Committee, and it is therefore far too late to affect the course of this directive - not that a single or group of MEPs could do that anyway. Nevertheless I will take this opportunity to put on record my party's opposition to this measure. In so doing I must point out a few home truths to this House, even though I know these will be unpopular with the institution, which prefers to live in its own world, totally detached from reality.
First, although this measure aims to remove distortions in the internal market, it is fair to say that there is no such thing as a Community market in the resale of artists' work. There is in fact a major market in the UK - mainly in London - and very little else in Europe. Therefore, the major effect would be not so much to distort as to disrupt the UK market. The net result of this will be to drive the trade elsewhere: to Japan, Switzerland and the United States, none of which countries will have the same concern for EU-based artists as the London market.
Secondly, such money as is collected will invariably go to the wrong people. Seventy per cent of the 'droit de suite' funds collected in France in 1996 went not to the artists but to the descendants of seven artists, including the relatives of Matisse and Picasso. This does not exactly conform with the images of helping the struggling artist.
Thirdly, the law itself is cumbersome and will add considerably to the costs of art markets by adding a tier of bureaucracy and expense. Many small firms will be excluded from low-value sales altogether, limiting the opportunities for new and aspiring artists to market their works. Instead of helping artists, this will hinder them, and there will be fewer small firms left in business. Who will then buy the works of unknown artists? Altogether this is an ill-conceived, irrational and ultimately unnecessary piece of legislation.
The legislation itself will be the instrument which creates distortions in an otherwise satisfactory market. As is so often the case, Parliament and the European Union should leave things alone.
Madam President, ladies and gentlemen, the agreement reached by the rapporteur, Mr Zimmerling, is a compromise agreement on an extremely interesting issue. The agreement was criticised by some artists' groups who told us they believed that the new directive would, paradoxically, cause unacceptable discrimination between famous artists and those who are in difficulty, that it would give no support at all to artists who need it most. They pointed out to us that, in fact, this would create a distortion between a minority of privileged artists, whose works are sold in art galleries and auction houses, and the majority of artists, who would be officially refused the resale right since their works of art are sold privately or sold to museums by private collectors.
In fact, as you might imagine, we had lengthy debates on setting a threshold of between EUR 1 000 and EUR 4 000, above which the resale right would apply, arriving at a compromise of EUR 3 000, which is a reasonable amount. What is more worrying, on the other hand, is the exception to the rule of equal opportunities in law, which could well lead to appeals before the Court of Human Rights in Luxembourg due, in particular, to the fact that the date on which the directive will enter into force in Member States which currently do not have a resale right is so far away 2010.
In any case, I am afraid that, as the previous speaker said, the resale right itself although it clearly responds to legitimate concerns will create bureaucracy that is more likely to cripple the art market than to bring genuine satisfaction to the creators themselves.
Madam President, ladies and gentlemen, Commissioner, a majority of my parliamentary group - I am also saying this because Mr Graça Moura is unable to be here at the moment - will doubtless approve the conclusion reached by the conciliation committee. In spite of this, a good many more members of my parliamentary group also have reservations, shared by political colleagues in my own country of Austria which, at present, does not have resale rights at all and has not seen any need to introduce them either. I also promised my French colleague, Mrs Fourtou, that I would again voice some of these reservations today, although I am a committed supporter of fair competition in the internal market and always speak up for European regulations whenever they make sense in terms of the internal market and our common integration policy.
On 13 December of last year, I therefore informed plenary of the concerns expressed about resale rights by artists, the art world, gallery owners and, above all, young artists, as well as by the auction houses in my own country and by our parliamentary group. On that occasion, I concluded by saying that the present basis for the decision was unsatisfactory. I certainly think that the conciliation committee made a lot of changes to try to accommodate these reservations. Moreover, the rapporteur is also to be congratulated. For many, these misgivings could not, however, be completely resolved, something which finds very clear - albeit only symbolic - expression in the wordings concerning the transitional regulations, such as the following: 'The deadline for implementation of the directive will be 4 years. Those Member States which do not apply the resale right at the time of the entry into force of the directive shall not be required, for a period expiring not later than 1 January 2010, to apply the resale right for the benefit of those entitled under the artist after his death.' A further deadline is cited by way of supplement. This wording shows how sensitive the subject is and how various compromises had to be made.
I should also like to say, however, that the purpose of introducing resale rights is to enable practitioners of the visual arts to benefit from the subsequent financial success of their works. We must ask ourselves if this goal has been achieved. Partly in the wake of scientific investigations and, in addition, the conclusion reached by the conciliation committee, many believe that resale rights constitute a redistribution of resources from young, and often less well off, artists to older, successful artists and, above all, to their heirs. One of the investigations I have to hand provides a very good five-point summary of the reservations, which I should very probably point out, since they show that not everyone is now in a state of euphoria.
Firstly: since the art and auction trade can only bear a very small part of the resale rights tax and since - thankfully, in my view - this tax cannot be fully passed on to the purchasers of works of art, resale rights might lead to a reduction in the purchase prices of works by young artists.
The second problem is that artists successful later on in life - perhaps just a few out of the total number - might regard resale rights as an enforced redistribution of resources in those later phases of their lives.
Thirdly, this is an undesirable development, however, since it would confine young artists within a world of consumer opportunities.
Fourthly, the tax could change the nature of competition in the art trade. If this were to happen, there could be a real risk of migration.
Fifthly, the initial sale price might be influenced by account having to be taken of the fact that, in the event of a subsequent sale, the resale rights tax would be payable to the artist.
These reservations are also shared by many in my country and in my parliamentary group. That does not detract from the result of the conciliation, but I would ask you to understand that not everyone today is laughing.
Madam President, for reasons of equality, if nothing else, a right similar to copyright or other intellectual property rights is needed for intellectual works which can be reproduced ad infinitum. And what we have created are resale rights for the figurative arts. These rights are property rights because they vest economic rights and benefits in the artist. However, they are property rights sui generis because they indirectly recognise the importance of aesthetic values while, at the same time, awarding artists a sort of honorary tax. It is a fact of life that works of art cannot be bought and sold without the intervention of art dealers. However, unlike the trade in consumer or other capital goods, the trade in works of art is not an end in itself. The point about the art trade is that it disseminates aesthetic values and aesthetic messages. But these messages cannot be disseminated without artists. And while their contribution is unique, the works which they produce only gradually acquire a market value. It is therefore wholly unfair for the dealer - who is no more than a middleman - to reap the full benefit of this value. Besides, it is up to them to encourage artistic creativity.
That is why it is wrong that artists in certain countries do not recognise this right. We therefore need to correct the mistake in the Berne Convention making resale rights potential rights. The fact that certain countries insist on long transitional periods or on postponing the date of application does not flatter its supporters. Europe, as the area of artistic creation and culture par excellence, must show third countries the right way forward. Everyone stands to gain from this solution.
Mr President, we, the British Conservative MEPs, are not happy with this proposal. We believe it is not necessary for the completion of the single market.
In practice we do not believe it will help financially those who need it most. Indeed, there is some evidence it may actually make them worse off, as my colleague Mr Karas pointed out. It is going to drive a significant part of the contemporary art market out of the EU to Geneva and New York, and that will cost jobs in the trade itself and in supporting industries. Those jobs are our jobs - Europe's jobs - and our businesses. On balance, we believe it will damage rather than enhance Europe's economy and the position of its working artists. Moreover, it will make a global agreement on 'droit de suite' less rather than more likely because there is no incentive for the beneficiaries of this agreement - New York and Geneva - to strike a deal with the European Union. In short, we believe it is an ill-conceived project which is against the best interests of Europe in general and the single market in particular.
I begin by expressing the thanks of the Commission to the rapporteur, Mr Zimmerling, for his report. In particular, the Commission notes with pleasure that an agreement has finally been reached.
I shall be brief in my remarks; much has been said about this subject, not only today, but in the past, so I shall restrict myself to what is absolutely necessary.
The resale right is going to be part of Community law. It will allow artists to benefit from that right wherever their works are sold in the European Union. That means that an end will gradually be put to the distortion of competition affecting the internal market in this area. The directive will give the Commission a basis on which to act in order to promote recognition of the resale rights at international level. The Commission has already committed itself to taking appropriate action in that direction. But the Commission is still concerned by the long delays in application which may lead to 10 years elapsing before the directive is able to produce its full harmonising effects. The Commission has therefore made a statement, which is to be published in the Official Journal together with the directive, in which it points out that such delays should be considered exceptional and should remain so in order to maintain the effectiveness of Community action within the internal market.
Thank you very much, Mr Bolkestein.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Better legal protection for accident victims
The next item is the report (A5-0174/2001) by Mr Rothley, on behalf of the Committee on Legal Affairs and the Internal Market, with recommendations to the Commission on a fifth European Parliament and Council directive on motor vehicle liability insurance to improve the legal protection of accident victims.
Mr President, Commissioner, the rapporteur, Mr Rothley, has unfortunately been detained today at an important meeting in Luxembourg and has asked me to stand in for him today and, in fact, to speak on his behalf, which is something I am happy to do.
With the fifth draft directive on motor vehicles, we want further to improve the protection of accident victims and, at the same time, take account of the requirements of the internal market. What are we proposing?
Firstly, any loss arising out of a traffic accident in the European Union - whether those involved are from the same or from different countries - ought, in future, to be settled within a reasonable period. Otherwise, there should be the threat of financial sanctions.
Secondly, the sum insured ought, in future, to amount to at least EUR 2 million, irrespective of the number of victims and the nature of the losses. I have doubts, however, as to whether this amount will be sufficient. In December 1998, a British judge decided the case of a Dutch student who had broken his neck in an accident and since been paralysed from neck to toe. The court awarded the accident victim compensation of approximately GBP 9 million, some GBP 8 million of which related to purely financial loss.
Thirdly, there are still doubts as to who is obliged to assume liability for an accident caused by a vehicle without a number plate or with a false or stolen number plate. In such cases, we need clear regulations in favour of the accident victim. In future, compensation should be paid from the guarantee fund of the country in which the accident occurred. Take, for example, the case of a Dutch hit-and-run driver who causes an accident in Italy with a vehicle stolen in Poland that has false German number plates. Who is liable? In future, it should be the Italian guarantee fund alone, which would obviously try to obtain redress.
Fourthly, the period for which a policyholder working temporarily in another Member State is protected ought, in future, to be increased to twelve months. During this period, he ought neither to have to register a new address for his vehicle nor to have to effect a new insurance policy. Those are only some of the proposals. They are really there for the purpose of tying up loose ends. At a later stage, we shall deal with the real problems of the future, i.e. reform of the compensation provided for non-material losses in the European Union. We discussed this last year in Trier at the Academy of European Law: in other words, the protection of pedestrians and cyclists as vulnerable road users. That was the theme in Trier this year at the Second European Road Traffic Law Conference: in other words, the accident victim' s right to claim directly against his own insurer.
I consider that to be a modern concept. The Commission should therefore set to work.
Mr President, I would like to thank the rapporteur, Mr Rothley, very much for the painstaking work that he continues to do on behalf of citizens and motorists throughout Europe in filling gaps in their insurance cover. Insurance has to be as foolproof as we can possibly make it, because that is what consumers expect. Many of us have dealt with constituency cases, because of problems or loopholes in insurance cover.
I welcome this proposal from Mr Rothley on behalf of our group, and particularly thank him because he has accepted a number of suggestions that I have made to him in this area and added them to his report. I just want to mention two areas specifically this evening.
The first is an important provision that not only benefits citizens, but also encourages in a practical way the development of the single market. Currently, if European citizens wish to go and buy a new car in another country, they have to get special insurance cover for the period when they pick up the car from the dealership or the factory and bring it back to their own home country. Their current home insurer is not allowed to provide that cover. In Mr Rothley's proposals, they will be able to do that simply and easily. Cover can be extended for 30 days to encourage citizens to go and exercise their rights in a single market and shop across borders. That is something which the Commission, particularly the internal market Commissioner, Mr Bolkestein, will be pleased to support.
The second issue, mentioned briefly by Mrs Gebhardt, concerns cover provided for citizens who take up temporary positions in other EU-Member States, such as students moving to a university wishing to take a car with them; workers on secondment or members of families moving to another country for a temporary period. They will be able to take their car and its existing insurance cover for a period of up to 12 months, without any problems. That is important. We know from complaints received, certainly in my case, from UK citizens that it has not been easy for insurance companies to provide such cover. Again, this is of practical benefit enabling citizens to exercise their rights in the internal market. In conclusion, I would like to say to Commissioner Bolkestein that I hope he will accept this proposal from Mr Rothley on behalf of Parliament and move as quickly as possible to bring these changes into effect in the form of further revisions to the Motor Insurance Directive.
Mr President, firstly I want to make it absolutely clear that I have every sympathy with what our rapporteur wishes to achieve in taking forward this proposal. As we have often noted before, motor vehicle accidents unfortunately touch the lives of far too many of our citizens as mobility across Europe grows. The Fourth Directive made great strides in dealing with these problems. However, I want to concentrate on the fact that the proposal "requires" Member States to implement in their national law the provisions relating to an improved compensation procedure.
In essence, we have created a preferential system for European motor accident claims and therefore, logically, it makes sense to give those who experience an accident in a purely national context the same advantages. Logically, yes, but does this way forward respect subsidiarity? I am afraid not and this is an important point. I have therefore retabled an amendment to make this merely a recommendation to Member States.
The point is that the issues raised here are a matter for national private civil law. It would involve substantial changes in tort law in England and Wales, for example. We would be putting motor vehicle accident victims in a class apart. What about the victims of medical negligence, industrial injury or any other type of claim against insurers?
At present our committee is looking carefully at the harmonisation of civil law. In that respect we have been rightly critical of a piecemeal approach, improperly researched. I merely wish to make the point today that this proposal does, and must, involve a much bigger debate with tremendous implications for our respective systems of civil law. It deserves proper and transparent treatment.
Mr President, Mr Rothley's own-initiative report is indeed most welcome at this stage in the evolution of the single market. There is no doubt that the Fourth Motor Insurance Directive needs updating after 15 years in force. This period has afforded us sufficient opportunity to assess the effectiveness of the directive in contributing to a genuine single market for motor insurance. It is clear that there are a number of gaps remaining and that the insuree and the claimant still face certain difficulties which need to be addressed.
I thank Mr Rothley for his research in this area and for clearly identifying the areas in which the legal protection of accident victims can be improved. As long as there is room for improvement in this area, it is incumbent on us, as European legislators, to push forward and bring about a better set of conditions. While a certain amount of progress has been made, it is clear that a single insurance market does not yet exist. This deprives consumers of the best that companies across Europe can offer in terms of choice, in terms of flexibility and, of course, price. Motor insurance is a multi-billion euro business and further competition must be encouraged so that consumers can reap the benefits.
One glaring inconsistency in the motor insurance field is in the area of temporary residency. Current rules often place consumers at the mercy of insurance companies. This must stop. I strongly support the notion that citizens who wish to take up temporary residency outside their home country should be allowed to bring their personal motor vehicle without running into financial and administrative obstacles. The freedom to live, work or study abroad must mean just that - freedom - and not hidden barriers. Having to re-insure and re-register can be such hindrances. In my own country we currently have the shortest re-registration period, with only one day allowed. It is frequently difficult for temporary residents to obtain local insurance cover at a reasonable price. A one-year grace period during which the home country insurer would be obliged to continue cover is perfectly reasonable. This would mean one less headache for citizens considering temporary residency in another Member State.
We often hear in this House that European citizens somehow feel far removed from decisions taken at European level, that the issues dealt with are not ones that impinge on their daily lives. It is all the more welcome, therefore, that we in Parliament should take the initiative in matters such as this where we can make a real and tangible contribution to the rights and legal protection of our citizens.
Mr President, Commissioner, the number of road accidents within the EU is unacceptably high. That certainly applies to the tens of thousands who lose their lives on the roads and the hundreds of thousand who are injured in road accidents every year.
Certainly in those cases, but even if there is only material damage, the suffering should not be exacerbated by endless tugs-of-war with the insurance companies.
As cross-border transport, both in the freight and in the private sector, increases, so do the problems in obtaining motor vehicle insurance cover. Mr Rothley has specified these in his report and, in doing so, has underlined the need for something to be done.
While number plates now bear the European emblem, indicating the Member State inside the circle of stars, in many cases the number plate provides no information. Cars brought back from another Member State retain their old number plate for far too long while, on the other hand, it is made unnecessarily difficult to retain the number plate temporarily in another Member State.
As far as the minimum cover for legal liability is concerned, I share the rapporteur' s view that it is high time it went up. Unfortunately, it seems that EUR 2 million will be needed in practice to cover the damages in virtually all cases.
I therefore support the appeal to the Commission in the draft resolution to send a proposal to Parliament this autumn. This period may be brief, but the rapporteur has already provided the blueprint for the proposal in this report.
Mr President, I wish to begin by saying that the Commission regrets the absence of Mr Rothley this afternoon. This is not the first time that I have had an exchange of opinion with Mr Rothley and his colleagues on motor vehicle insurance matters: I remember vividly the discussions we had on the Fourth Motor Insurance Directive: that directive has now been adopted.
Therefore I know that Parliament has a special concern for the effectiveness of the insurance cover which protects millions of European citizens who may become involved in motor vehicle accidents. Indeed, the most recent developments for the EU motor vehicle insurance framework - the Fourth Motor Insurance Directive to which I have just referred - resulted from a specific request from Parliament. The legislation was adopted last year. From the end of 2002 it will help improve the situation of visiting motorists, namely those unfortunate European citizens who are victims of a road accident while they are outside their home country. That directive was also a remarkable development because it was the first occasion on which Parliament made use of its new powers under Article 192 of the Treaty.
The European Parliament now calls upon the Commission, in my person, to take further action in this field. This time the object of Parliament's requests is not to fill a gap in existing rules but to modernise and reinforce the single insurance market in this area.
Let me say on this point that the Commission is fully aware of the need to modernise the motor vehicle insurance directives - after all, the first of these directives was adopted 30 years ago. For that reason, and in consultation with Member States, industry and victim support groups, in 1998 the Commission started a comprehensive exercise to review our insurance directives. That exercise is now at a very advanced stage, but has not yet been completed.
I should therefore like to express my sincere thanks to Parliament in general, and to Mr Rothley in particular for his initiative, which is in line with, and provides a new impetus to, the Commission's work in this area.
Let me also say that some aspects of the actions proposed in the resolution, such as a harmonised deadline for registration of vehicles imported from another Member State, may go beyond the scope of the insurance directives. That has already been pointed out during the discussion in the Committee on Legal Affairs and the Internal Market, when it was also stated that if we are to go in that direction we will require a different legal basis from that used for insurance matters.
In addition, other actions, such as the insurer's obligation to provide a claims declaration, ought to be implemented in such a way that these actions do not run counter to the principle of the freedom of tariffs which inspires the Community's insurance legislation.
In conclusion, I should like to reassure Parliament, that even if we are not in a position to submit a proposal within the time limits requested in the resolution, the Commission will do its best to secure the rapid adoption of a comprehensive proposal aimed at modernising the legal framework of motor insurance.
Thank you very much, Mr Bolkestein.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Out-of-court settlement of consumer disputes
The next item is the report (A5-0134/2001) by Mrs Wallis, on behalf of the Committee on Legal Affairs and the Internal Market, on action taken on the Community policy on out-of-court settlement of consumer disputes.
Mr President, I was struck today by an article in The Wall Street Journal; the subtitle read: "Why do America and Europe differ on the importance of consumer interests?" It went on to say, from a US point of view: "when it comes to putting the consumer at the center of its economic model, Europe remains stubbornly old-fashioned." E-commerce, of all types, still lags behind in Europe. By 2005, 11% of US retail sales will be online, only 6+% in western Europe. Our hope must be that this Commission initiative for a European Extra-Judicial Network will help build consumer e-confidence and force those European figures up. These were the problems that we wrestled with during the passage of the Brussels regulation: how to allow Europe's consumers access to cross-border justice without over-burdening business and yet, at the same time, exposing business to necessary competitive forces.
We must be clear that this is an attempt to deal with a large number of low-value cross-border consumer disputes, outside the normal legal system. Alternative means that almost replace the lower end of our traditional court systems will be introduced. This is a very ambitious project, and such an exercise needs to be seriously undertaken and properly funded. One of my greatest concerns about this initiative is its funding, both substantively and in terms of its publicity. Our citizens know where their local courts are, but will they know how or where to access the EEJ Net? From what I have seen, I am not over-optimistic.
Secondly, is the system coherent and efficient? At the moment, progress is very variable in the different Member States. The Commission must get tough in this respect, hence our suggestion of a service-level agreement with each clearing-house. Only such an arrangement will ensure that our citizens get the service that they really deserve.
This brings me to the amendments. We can happily accept Amendments Nos 2 and 3, but we have grave concerns about Amendment No 1. Not to allow the clearing-houses to give legal advice flies in the face of reality. Some of the centres already operating as Euroguichets, have trained lawyers on their staff. They could not function without that. We cannot offer our citizens a second-rate service. Good legal advice, or knowledge, at the outset of a claim is essential if it is not to veer off in the wrong direction, causing aggravation, disappointment and denial of justice.
Lastly, let us turn to the legislative method, ADR and the EEJ Net, are examples of soft law or co-regulation. If this is the way of the future, it is important that Parliament be fully involved from start to finish. For example, most of us would applaud the other sectoral initiative in this field, the FIN Net dealing with financial services for instance, but when was this initiative referred to Parliament? If we are replacing or enhancing our legal system and access to justice, these issues are key to civil society and they cannot and must not be tackled without the input of democratically elected Members.
Mr President, we welcome this report so deftly piloted through Parliament by Mrs Wallis because, in the brave new world of e-commerce, there is going to be the same share of crooks and mountebanks as in the non-digital environment. For this reason consumer protection matters at least as much. It comes in two forms. First, it provides legal protection, and, secondly, it provides a means of enforcing that protection. Clearly, especially as regards small claims across international borders - in other words, between different legal systems - conventional court systems will be of limited real help, as Mrs Wallis has just pointed out.
Hence we welcome this initiative to create a user-friendly, extra-judicial network across Europe. Indeed we believe it should go beyond the physical limits of the Union since the Net is no respecter of national boundaries. As is so often the case, the devil lies in the detail. We look forward to seeing that detail and wish its progress well.
Mr President, Mrs Wallis' report is an important contribution to the debate on Community policy on out-of-court settlement of consumer disputes. I also commend her recommendations to this House, and indeed share her concerns.
We all know from our own experience that lengthy and costly litigation through the courts is losing its appeal as a means to resolve disputes. The notion that most people want judges, well-dressed lawyers and fine courtrooms as a setting to resolve their disputes is no longer correct. People with problems, like people with pains, want relief and they want it as quickly and as inexpensively as possible. The success of alternative dispute resolution mechanisms is beginning to create a cultural shift away from traditional litigation.
In a recent case in the UK, an eleven-month trial running into millions of pounds was replaced and resolved by mediation in a matter of days. We see examples of this across Europe. But if the single market is to grow, then we need to make it easier for consumers to shop across borders with greater confidence. This will only happen if consumers can buy goods and services and be confident and secure that if problems arise they can be resolved easily. Not in the first instance in court where the average cost for a cross-border case is EUR 2 500 and it takes between 23 and 29 months to resolve.
In reality, we know that consumers are not encouraged to shop on the Internet outside their own Member State and that national consumer organisations - including in my own Member State - are not advising consumers to go down this route because it is fraught with difficulties. My own personal experience with Internet shopping has not inspired me with e-confidence. After purchasing CDs from a renowned high street store, namely HMV, I received an incomplete order with a promise of further delivery. Most reputable shopping sites ensure that money is not taken from an account. Two months on I have still to receive outstanding items and my visa card has been debited the full amount. Yet the value of these items is small and court redress would be costly and nonsensical.
Consumers are also increasingly tempted to buy even more expensive items across borders, like washing machines, fridges, financial services and cars. ADR is a valuable way to access justice providing services and remedies which are appropriate to the cost of the item. But it is not the panacea to all consumer disputes. The consumer must still have the right to go to court as a last resort. In the absence of an agreement directly with the trader or the trading site, the consumer should be encouraged to look at the benefits of ADRs. It is vital, as Mrs Wallis, has said, that the consumer is aware and informed of this option.
In my own Member State, citizens advice bureaux are acting as a clearing-house. Consumers who make claims have, therefore, a local point of access and information. This is vital. For consumers in the UK there is an even bigger bonus as a by-product of boosting confidence in crossborder shopping on the Internet. We can shop in a larger market and often buy goods up to a third cheaper. This has to be a benefit in what we call "rip-off Britain", by driving down high prices in our own over-priced internal home market.
Mr President, I have been a keen supporter of the alternative and out-of-court settlement of disputes for years. Not only can this be a means of coping with the ever increasing pressure on regular, judicial bodies; more than anything, it offers citizens a low threshold for the swift and inexpensive settlement of complaints.
In fact, over the past couple of years, when dealing with different consumer issues, such as remote sales, I have time and again stressed the need for alternative ways of settling disputes in order for the internal market to function well. Consequently, the alternative settlement of disputes has been included explicitly in a number of directives.
The internal market has given consumers the opportunity to expand their horizons enormously, and they no longer rely on what is on offer within the national market. Certainly at a time when cross-border sales and purchases are increasingly being made via modern communications methods, the benefits of the European market are becoming apparent.
But the consumer may also be dissatisfied at times. This applies at Member State, as well as international, level. In the case of cross-border purchases, the complaints procedure is much longer but, above all, also more laborious. Many consumers are so put off by the complex procedures - not helped by the fact that they are drafted in a foreign language - that they do not pursue their complaints. That is deplorable.
In the light of this, I welcome the Commission' s proposal with open arms. I should also like to congratulate Mrs Wallis who has managed to pinpoint a few sore points in her report, with which I could not agree more.
Allow me to mention a few more key words with regard to the information desks to be set up. These need to be simple procedures, a low threshold for the consumer who is looking for legal solutions and sound regulations governing the use of the consumer' s own language. As for the latter, the Commission should reconsider how it intends to implement its plans practically speaking. I should also like to know when the information desks will be set up in the different Member States. The Netherlands plans to launch these in 2001.
In my opinion, the information desks should focus on the role of offering guidance to the consumer. In that respect, I do not see eye to eye with Mrs Wallis. The real legal advice must therefore be given by duly qualified people. I also believe that the information desk should not, and cannot, act in the role of advocate, for then it would be responsible for the advice given. In my view, the information desk should be a facility and an effective guide and must act as a conduit to channel disputes to the alternative settlement of disputes procedure, for example.
In this connection, I believe that my amendment should be carefully re-read, also by the rapporteur. We run too many risks when we start issuing them with legal tasks. I speak from experience as Chairman of the Disputes Settlement Committees Foundation.
Mr President, it is very important that a framework is developed within the European Union in order to guarantee that the rights of consumers are protected at all times. This entails putting into place systems which will allow the 370 million consumers of the European Union to access justice promptly, and to secure redress when consumer rights are infringed. Justice delayed is justice denied. This is why I welcome this communication, which seeks to put in place procedures to deal with out-of-court settlements of consumer disputes. It is up to the 15 Member States of the European Union to implement the provisions of this recommendation. Each Member State will have to put in place procedures which can deal with out-of-court settlements of consumer disputes.
Ultimately, these new structures will be able to help resolve cross-border disputes for aggrieved consumers within the European Union. Each government within the European Union will also have to set up central contact points, which will provide consumers with the requisite information about out-of-court resolution disputes bodies which are operational within their jurisdiction. Such central contact points will explain to consumers to whom they may address their complaints and seek appropriate redress. The central contact points will provide information and assistance with regard to the resolution of cross-border disputes within the European Union.
I would urge the European Commission to allocate substantial funds to ensure that this new scheme is widely publicised across the European Union. If we want these new structures to be a success, wide publicity is going to have to be put in place. These new procedures are also going to have to be monitored in a structured manner, so as to ensure that any discrepancies in the operation of these new schemes within the different Member States of the European Union are ironed out.
In conclusion, Mr President, this proposal is only part of a range of measures implemented by the European Union to protect consumer rights. Consumers need to be protected, both in the off-line world and in the increasingly important on-line world where consumers are purchasing many goods and services over the Internet. A new information technology age has arrived. We must ensure that consumers' rights are protected as these technologies continue. I congratulate the rapporteur on this fine report.
Mr President, we wish we could be considering a perfect and polished Commission working paper on the settlement of consumer disputes, specifically those requiring cross-border solutions. Nevertheless, and the rapporteur, Mrs Wallis, makes this point very well, the best always arrives late and is often the enemy of the good, which appears in the meantime. We must, therefore, express our satisfaction with the Commission' s limited initiative. This indicates a possible way forward for the rapid and inexpensive resolution of often low-value consumer disputes. What is required, as we know, is the creation of a European Extrajudicial Network, which is capable of resolving these disputes by means of the credibility, probity, transparency and technical expertise of organisations that have arisen from the free association of consumers and which are able to form a chain of control that protects consumer rights and the average quality of life of Europe' s citizens.
This would enable us to move towards regulating the protection of the economic rights of private individuals and removing the burden of bureaucracy imposed on them by the cumbersome traditional legal machinery. Unlike the invisible hand, the internal consumer market is, in this case, organising its own self-regulation, which will be coordinated and supported by the European institutions, thereby enhancing the credibility of the Union itself and its closeness to the citizens. Mr President, the way ahead is clear; Mrs Wallis has explained how we must now progress and my group will therefore vote in favour of the report we are now debating.
Mr. President, I am not only an advocate but a convinced advocate of the benefits of arbitration. This largely comes from my experience of legal practice, both in the area of domestic law in my own Member State and in the area of international commercial arbitration. I had the honour of being a member the International Court of Arbitration of the International Chamber of Commerce for seven years, and drafted the last piece of legislation in my own Member State on International Commercial Arbitration, so I am a convinced advocate of the benefits of arbitration, as distinct from court procedures.
Therefore, I believe that the establishment of the EEJ Net is an essential step in ensuring that consumers have practical access to simple, low-cost and effective means of resolving cross-border disputes. It is the natural follow-up to the 1998 Commission communication on access to justice and the notification by Member States of their out-of-court bodies applying the principles set out in Recommendation 98/257. In addition, this is a significant step forward in fulfilling the Tampere Council conclusions in providing better access to justice in Europe.
The continuing expansion of economic activity within the internal market means more and more that consumers' activities are not confined to their own country. The continued growth of e-commerce, coupled with the introduction of the euro, underlines the urgency of the need to actively promote consumer confidence to ensure a truly competitive and effective internal market. The involvement and support of all the Community institutions, including the European Parliament, is essential to raise the profile of this initiative and to ensure its effective delivery and to guarantee its eventual success. Member States, in close cooperation with the Commission, have already made substantial progress since this initiative was proposed in March last year.
All, with the exception of Germany, have now informed the Commission of the body that will perform the functions of their national clearing-house and the process of setting up these bodies is under way. The Commission is providing financial assistance for the start-up costs and will examine how best to provide further infrastructure and targeted support. In addition, both Norway and Iceland have expressed their wish to participate and have been attending meetings with Member States' experts and with the Commission.
We are also examining how best the enlargement candidate countries can be brought into the network. Much work has been completed with Member States' experts and with wider stakeholders to turn the network into a successfully functioning reality. In particular, one result of this work has been a Memorandum of Understanding, setting out the minimum functions and operational guidelines for the clearing-houses, which is now close to finalisation.
This document marks an important step in ensuring coherent cooperation throughout the network. It includes requirements for the provision of practical information and advice to be given to consumers, a general system for complaint handling, based on the European Complaint Forum, its translation, and monitoring to ensure the network operates efficiently, the requirement for either the clearing-house or the national authority to make practical arrangements with national ADRs to ensure smooth cooperation and the need to monitor their compliance with the principles in the Commission recommendation. Network cooperation is envisaged through regular meetings, the development of network strategies and continual review of the network to ensure constant improvement. Uniform methods for collecting data on the performance of the network, for its evaluation and to identify specific consumer problems are also part of the plan.
The group of Member State experts meets tomorrow to finalise these details. It is also provisionally agreed that the network should become operational on the 16 October of this year. This coincides with the launch in Belgium of their Euroguichet, which will act as the clearing-house, and with the Annual General Assembly of the Consumer Associations that takes place on 18 and 19 October. I see the EEJ Net initiative as a priority. It is an essential component of a number of initiatives currently being developed by the Commission aimed at creating confidence to enable consumers to actively take part in and benefit from the internal market. It will also be important for businesses in facilitating greater cross-border trade, particularly of course, for SMEs.
It will put the practical framework in place to allow the ADRs' potential for resolving cross-border disputes to be fully exploited. The organic nature of this framework will enable it to be sufficiently flexible and adaptable to meet new challenges and be kept under constant review to ensure the delivery of an effective mechanism for all citizens and for the effective operation of the internal market.
Mr President, I should like to hear what the Commissioner has to say about the amendments.
Mr President, these are amendments to the excellent text that has been put forward by the rapporteur. As they stand, I do not have any objection to them, in particular the first one which identifies the need to have access to legal staff. That is desirable and included in our proposal. The others seem to me to be perfectly reasonable. For instance, Amendment No 3 makes reference to the involvement of the EEA states. Some of them are already involved and we want more of them involved, including the applicant countries. So the Commission fully supports this.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
COM in fruit and vegetables
The next item is the Commission statement on the common organisation of the markets in the fruit and vegetables sector.
Mr Byrne has the floor, on behalf of the Commission.
Mr President, the Commission would like to thank the European Parliament for the resolution tabled on the report of the Commission on the operation of the common organisation of the market in the fruit and vegetable sector. This resolution contains a number of very interesting points and the Commission has taken careful note of them.
As you know, the intention of this report has been to act as a platform for a wide-ranging discussion among Member States, the European Parliament and the sector. Since January, the report has been on the agenda of the Council working groups and of the SCA meetings and has been discussed in the last Council. The Commission is taking note of all opinions and positions and is currently actively studying and evaluating aspects related to the report and to the future of the sector and its COM.
In this context, the Commission welcomes the points raised in the resolution by Parliament. In particular it supports the objectives of increasing the concentration of supply via producer organisations, reducing problems linked to operational programmes and improving the overall market regulation. The Commission would like to reassure Parliament that it is fully aware of the need to continue to work urgently on several aspects of this report and your current resolution. When this process of evaluation has been completed, the Commission intends to come forward with proposals to improve the COM where appropriate.
In conclusion, the Commission would like once more to thank Parliament for this resolution. It is prepared to maintain all necessary contact between its services and Parliament and looks forward to full discussion and cooperation on the future of the COM in the fruit and vegetable sector.
Thank you very much, Mr President, Commissioner, ladies and gentlemen. I should like, first of all, to thank the Commission for its brief statement. I am sorry that the Commissioner responsible is not here, but I am very grateful to you, Mr Byrne, for joining us here today.
I can only regret the fact, however, that you limited yourself simply to making a statement of good intentions and to thanking Parliament, without actually going into the problems or proposing any potential solutions.
A year has passed since the Council instructed the Commission to undertake a specific study of the situation in the fruit and vegetable sector, which is currently suffering more than any other, in a report on the workings of the COM in fruit and vegetables. In order to prevent disruption to support for this sector, an extension was approved for the improvement plans for the year 2000. We have now reached a point where, in 2001, this extension is coming to an end and the situation is creating considerable uncertainty in the sector, which risks causing farmers to abandon their land despite the gains that have been made as a result of the improvement plans.
This problem requires a decision, which can be implemented immediately by setting in motion support mechanisms replacing the current improvement plans as these come to an end.
The nut sector is of great social and environmental importance to the European Union, and to the southern countries such as Spain, Italy, Greece, Portugal and France, because these countries have many small farms that create a great number of jobs and which also have a considerable and direct influence on the environment.
Parliament has declared itself to be in favour of seeking a definitive solution for this sector, within the framework of the COM in fruit and vegetables. What we need now, Commissioner, is for the Presidency and the Commission to speed up their work on finding a definitive solution for the nut sector in the European Union within the framework of the COM in fruit and vegetables and, until then, to extend the improvement plans.
With regard to the other problems of this COM and to those discussed in the report, I think that we need to support producers' organisations and strengthen the instruments that the COM places at their disposal, especially the operational funds.
We would also want to encourage links and mergers between producers' organisations and to see operational funds belonging to producers' organisations that have merged - or the actions carried out jointly by various organisations - financed at a rate of 70% instead of the current 50%. They would therefore receive the same treatment that the current regulations give to actions undertaken within the industry or between trade organisations.
I also feel that there needs to be a revision of the regulations in this field, in order to harmonise funding with operational funds or through rural development funds, with the sole proviso that adequate control mechanisms are put in place in order to ensure that funding is not given twice. This is creating distortions in the sector' s financing.
Lastly, a more detailed study would also need to be undertaken of other aspects, such as the regulation of citrus fruits, measures for specific products affected by international competition and the standardisation of trade with third countries.
In broad terms, these are the concerns of the Group of the European People' s Party and of a southern country, about the COM. Thank you very much, Commissioner, for joining us today.
Commissioner, once again, the report submitted by the European Commission on the operation of the common organisation of the market in fruit and vegetables, with a view to a future reform, is a disappointment. It is not only a disappointment to Parliament, because it adopts almost none of the recommendations of the requests contained in the Resolution of 26 October 2000, but it is also a disappointment to the whole production sector. The report does not adopt the work and the suggestions of the Committee on Agriculture and Rural Development or those of Parliament itself, despite the fact that Commissioner Fischler stated a while ago that these would be taken into consideration. The report is incomplete: it fails to present practical solutions and nor does it make an in-depth study of the situation. Neither time nor energy has been expended on it and, I repeat, it is a disappointment.
No solutions have been suggested for a sector which, in some parts of the European Union, is responsible for 25% of total agricultural output and provides the most employment. Are you aware, Commissioner, that out of every EUR 6 received by a fruit and vegetable producer in southern Europe, only EUR 0.012 comes from the European Union? Do you think that this can be called a genuine common organisation of the market or a real system of support? Is the Commission aware of this sector' s capacity for absorbing employees, particularly labour from the Maghreb, and does it realise, furthermore, that this sector has been more badly affected than any other by the liberalisation of trade with the countries from which these workers come? Do you not think that if it can find work for so many people - in objective 1 territories - we should take this into consideration and support the sector wholeheartedly instead of continuing to force farmers to bear the whole burden?
Commissioner, please undertake the necessary reforms that will provide real and unequivocal support for fruit and vegetable producers' organisations. Please give real support, which has until now been lacking and which will enable these to increase not production, but the already high levels of food quality and safety and which will resolve the environmental problems affecting the sector.
Please use the proposed reform to facilitate the concentration of supply in the face of distribution monopolies, the operators who dominate the market and who set their own prices and conditions. Please propose solutions that put an end to the problems of the operational programmes and funds, the excessive bureaucracy and the harmful consequences of trade agreements with third countries. Commissioner, how many times must we in Parliament repeat that the nut sector requires a definitive solution? How many times must we request that, until the reform of the market in the form of aid per hectare takes place, the improvement plans for the nut sector, which are crucial to preserving rural life in some very underdeveloped areas, which have no real alternatives, be extended?
Commissioner, let us not make things so easy for the United States, Turkey or China. Let us protect our farmers and the nuts they grow, at least to the same degree to which these countries protect their farmers and crops. For months now, uncertainty has reigned in the production sector. In Andalusia, people have been shouting slogans such as 'We won' t swap fish for tomatoes' in an allusion to the agricultural concessions made to producers from the Maghreb during the fisheries negotiations. The Commission has already ensured that we will not have fish and is now on the way to ensuring that we will not have tomatoes either.
Mr President, at the press conference following the last Council of Agricultural Ministers, Commissioner Fischler made it clear that he would not be making any proposals on the nut sector because he was waiting to hear Parliament' s opinion on his report on the operation of the COM in fruit and vegetables.
Leaving aside the fact that the issue of nuts has been included in three resolutions tabled by this Parliament in the last year, and that the Commission' s report was designed for the Council and not for Parliament, it would be appropriate to look at the background of the issue of fruit and vegetables.
A radical reform of the COM in fruit and vegetables was carried out more than five years ago but, unfortunately, time has shown that the concentration of supply has not reached the hoped-for level and has highlighted other issues which seriously limit the effectiveness of the measures implemented in that reform.
In October last year, Parliament adopted a report which highlighted the fact that only 40% of produce is marketed through producers' organisations. Given that the main instruments of the COM in fruit and vegetables centre on producers' organisations, we can only conclude, as this House did at the time, that what we have is only half a COM. Consequently, at the time, we tabled a series of amendments designed to improve the effectiveness of the COM, including amendments to resolve the problem of nuts. In that debate, the Commissioner, Mr Fischler, stated that, although he viewed many of the amendments sympathetically, these went beyond the scope of the proposal submitted by the Commission. He also declared that since the Commission was due to present a report on the matter in a few months' time, it would submit proposals to this effect.
In January, the Commission presented a report on the operation of the COM in fruit and vegetables but, regrettably, did not follow this up with proposals. The report in question is essentially descriptive. It contains some very interesting information, which broadly concurs with the information contained in our report of October last year. The difference between the two reports lies in the fact that the Commission' s report is merely descriptive whereas Parliament' s report provided assessments and proposals.
There are, therefore, two problems. The first is the procedure to be followed once the Commission' s report has been presented and the second is the method to be decided on to resolve the problems affecting the sector as quickly as possible.
As regards the procedure, the problem lies in the fact that the Commission' s report contains no analysis or assessment. The Commission reveals that only 40% of production is marketed through producers' organisations, but makes no assessment of whether this is too much or too little. It makes no analysis of the effects of this factor on the effectiveness of the COM and nor does it assess the advisability of making proposals. There is no sense in Parliament presenting a report on supposedly well-founded statistical data. What is needed is a report that discusses assessments and proposals, but the Commission' s report does not provide for this and furthermore, the European Parliament put these forward in October last year.
The fruit and vegetable sector has for some time been afflicted by a series of problems which need to be resolved as rapidly as possible: the COM in fruit and vegetables has a budget that does not reflect its importance as an economic activity; the regulations prevent the appropriations available to the COM in fruit and vegetables being used effectively and producers' incomes are suffering the effects of upheavals in the market resulting from the gradual deterioration of Community preference and the continual increase in production costs.
We therefore need to assess and compensate for the effects of trade agreements being signed with third countries and we need to encourage the concentration of supply via producer organisations. All of these issues, and some others - such as those concerning problems of operational programmes and funds - already feature in the report Parliament adopted last October and the urgent need to resolve these problems requires the Commission to present proposals within the meaning defined in the report that we adopted. Now, in order to respond to the legitimate concerns of the Community' s fruit and vegetable producers, Parliament must call on the Commission to present proposals, which we shall comment on once they have been made.
I do not wish to end without making a brief mention of nuts, because my fellow Members have focussed mainly on this issue. If any matter is genuinely urgent amongst all the urgent matters of the COM in fruit and vegetables, it is to resolve the nut issue. In October, Parliament also put forward definitive proposals on this matter in order to resolve the problems. I therefore find it incredible that the Commissioner claims not to be aware of the proposals that Parliament has made repeatedly on this subject. We must, as a matter of priority, provide a definitive solution for this sector and until the Commission matches the proposals already presented by Parliament, we must extend the measures currently in force.
Mr President, I would like to say to the Commission that once again we are faced with a problem which relates to Mediterranean agriculture; an agricultural problem - fruit and vegetables - in which Mediterranean production in particular is directly involved. I would like to draw the Commission' s attention to the fact that this is happening far too often. I say this to the Commissioner present, but in particular so that he may pass it on to Mr Fischler. We continually have difficulties with production in the south of Europe, with Mediterranean production, and this is no accident. It deserves Parliament' s attention because, in comparative terms, these problems receive much less attention than problems involving northern agriculture.
Furthermore, the Commission must understand that it is irritating for the European Parliament to have to insist on issues which, according to the Commission' s own words, should already have been resolved. This is noted in the recitals which head the motion for a resolution which we are presenting on the occasion of this oral question. In recital A, it is noted that the European Parliament affirms that there is great consistency between the Commission and the Council but, however, later on, we believe that the facts do not reflect this.
There was also a commitment from the Commission to resolve this series of problems caused by the last reform of fruit and vegetables. This is not reflected either. In recital C, for example, it is noted that the Commission constantly tells us that it is aware of these problems, but it is not consistent, because it does not translate its projects into facts and is yet to present its corresponding legislative proposal. This motion for a resolution therefore asks the Commission to present proposals to improve the functioning of the COM in fruit and vegetables, in particular with regard to the reorganisation of the producers' organisations and with regard to nuts.
Commissioner, you must be aware that the only aid not to have been given continuity by Agenda 2000 has been that intended for nuts. Mr President, you know as well as I that the roads of Spain are blocked, and the Commission cannot ignore this problem, because this sector is paying for the consequences of a violation of the principle of Community preference and a dreadful marketing policy. I ask that the needs of this sector be responded to.
Mr President, Members of the Commission, I should first of all like to welcome the Commissioners who are with us today and to remind the Commission, as represented here, that what has happened in the fruit and vegetable sector is totally unacceptable. Today, in Europe, we basically have two types of agriculture: the first is heavily subsidised and depends on support from the CAP. The second depends on the market and on the risks that farmers are forced to run in this market. Unfortunately, the fruit and vegetable sector, and particularly the nut sector, fall within this second group of products, a type of poor stepson of the CAP, which has to make a living from the market and which has to run risks in the market, with all the uncertainties agriculture is facing. The common agricultural policy has not provided an adequate response to this problem. Nuts, as the Commissioner knows, are a crop grown in parts of southern Europe, in arid and semiarid areas, where there are often few alternatives to dry farming. One cannot even use the argument that this is an intensive form of farming that damages the environment. Quite the opposite is true. We have seen this sector being all but abandoned over the last few years and we now run the risk of entering a legal vacuum, because the Commission, for reasons unknown to us, has decided not to submit any proposals. It is truly deplorable that this should be the case, and so this motion for a resolution that we are tabling in Parliament today is designed to make the Commission aware of this omission, this vacuum, and to make it submit adequate proposals for the fruit and vegetable sector.
In this context, there are three situations that I think we must consider. The first is the need to provide a response, to legislate on the operational funds for producers' organisations. It is also clearly crucial, as Mrs Ayuso González and other Members have said, for cofinancing to be raised to 70%. Support for the workings of the operational funds must be effective. Secondly, we must be aware that establishing the operational funds as the main agricultural policy instrument for the sector is not enough, because there are many regions, such as Spain and Portugal, where producers' organisations are almost non-existent, and where less than 10% of production passes through such organisations. We must come up with measures that respond to the needs of producers in these areas and, until producers' organisations are in place there, it would be unfair and unacceptable to marginalise them. Thirdly, Commissioner, it is high time that we adopted permanent support measures for nut producers. Why not consider direct aid? If almost all sectors are given such aid, why should this sector, which is so poor and so marginalised within Europe, not be given support? I hope that the Commission will rapidly submit the proposals that we are calling for.
Mr President, the motion for a resolution on the common organisation of the market in fruit and vegetables, especially dried fruit and nuts, is most opportune and we should give it our full support. The present economic climate has dangerously upset the delicate competitive balance for Community producers in this sector and the Commission needs to react immediately in order to prevent them from going under altogether. We are all aware of the importance of this sector, of which previous speakers have painted a dramatic picture. The facts of the matter, and the present economic climate which I referred to earlier are as follows, especially for our products.
As you know, the devaluation of the Turkish lira, on the one hand, and the particularly aggressive policy of other producers, such as the USA, on the other, have put Community producers in a most unfortunate position. So what are we proposing in order to help the Commission? That programmes and aid which are about to expire be extended and that urgent, effective support be given to Community producers and ways be found of supporting producers, especially in the present economic climate.
I also want to point out, as other speakers have done, that the producers of these products, especially dried fruit and nuts, are small, poor producers and, more specifically, Mediterranean producers. Their organisations fall short when it comes to pooling their products and competing with their own resources on this difficult market, as I mentioned earlier. So what we want, in addition to any other measures, is for special attention to be paid to producer organisations and for ways to be found of supporting them, so that they can organise themselves efficiently and deal with the problem.
So I too am adamant. We must vote in favour of this motion for a resolution and we want the Commission to respond to this concern on our part.
Mr President, Commissioner, ladies and gentlemen, we are all aware of the economic, social and strategic importance of the fruit and vegetable sector, particularly for the countries of southern Europe, including Portugal. It is therefore crucial that the Commission draws up a reform of the common organisation of the market in this area, given that the last reform was carried out in 1996. The Commission must put right the most negative aspects of this COM, such as those concerning nuts, the sector's poor relation, and increase the aid ceilings for operational funds for producers' organisations. It is unfair that a sector such as that of fruit and vegetables should continue to receive only 4% of Community aid when it creates more employment in the European Union than almost any other sector. It is, therefore, crucial that the Commission takes account of the proposals presented last year in the Jové Peres report, which were adopted by this Parliament, specifically in terms of increasing production thresholds and levels of support, in terms of increasing co­financing of the operational fund for producers' organisations and in terms of safeguarding this important sector of agriculture, which is also suffering from the pressure of imports. These are the result of bilateral agreements in which this sector has sometimes been used as a bargaining chip, with no account being taken of the interests of the southern countries or of the importance that it has for employment and for the development of these countries.
Mr President, a number of Members have raised the question why the Commission has not brought forward some proposals concerning the report. The Commission is still in the process of listening to opinions and comments. However, as I mentioned previously, the Commission's services are already well into the process of evaluating these opinions. The comments of Parliament are, of course, included in this evaluation.
It is too early to say when any possible proposals and solutions might be presented. The Commission cannot issue a calendar of any steps ahead. Many factors are involved, including budgetary aspects and the need to harmonise future policies between market sectors. I can, however, assure you once again that the Commission services are considering this issue as a priority. It hopes to move as soon as possible to a situation whereby full discussions can be held with all interested parties in the fruit and vegetable sector.
Regarding the question as to whether the Commission will propose a long-term solution for nuts, the Commission services are aware of the situation in the nut sector and the points of view of all interested parties. In this context, the Commission is in the process of evaluating whether and to what extent some further support may be available. This evaluation process is taking place in the wider context of the report. In any case, any possible future support could only be envisaged if coupled with reconversion. However, the policy of a one-year stop-gap extension of nut improvement plans does not seem, to the Commission, to be an appropriate way of addressing this particular issue.
The most needed adjustments to the 1996 reform were, in fact, ensured by the adoption in December last year of Regulation 2699/2000. With this regulation, we simplified and improved the schemes for financing of operational funds, for processed tomatoes, peaches, pears and citrus fruits and also addressed the question relating to export refunds.
Finally, a number of Members asked some technical questions dealing with the different mechanisms of the common market organisation for fruit and vegetables and I hope that you will accept that this is not, of course, within my own daily responsibilities. I would prefer to leave these questions to my colleague, Franz Fischler. It has not been possible for Commissioner Fischler to be here tonight, but he has informed me that he would be very pleased to discuss these issues with you in the Committee on Agriculture and Rural Development at the earliest opportunity.
Thank you very much, Commissioner.
I have received one joint motion for a resolution, pursuant to Rule 37(2) of the Rules of Procedure.
The vote will take place on Thursday at 12 noon.
International Civil Aviation Organisation (ICAO): Air transport and the environment
The next item is the Commission statement on the International Civil Aviation Organisation (ICAO): Air transport and the environment.
Mr de Palacio has the floor on behalf of the Commission.
Mr President, ladies and gentlemen, the Commission' s communication of last December on the Community objectives for the 33rd Assembly of the ICAO, constitutes - and how could it not do so - the frame of reference for preparing and assessing the results of that 33rd Assembly, with regard to both reducing noise and the sound emissions of aircraft and also reducing gas emissions.
I would like to say that the Transport Council of last April saw fit to support this strategy proposed by the Commission. This communication is very explicit on the subject of reaching agreements within the ICAO, with regard to both the reduction of aircraft noise and measures for reducing gases which increase the greenhouse effect, as well as the restriction of operations of aircraft which only marginally comply with the acoustic standards of Chapter 3 and which are the greatest sources of noise at airports.
Another of our objectives is to reach an agreement as a result of this Assembly, with a resolution which allows the contracting countries to fulfil their obligations in the field of reducing greenhouse gases more easily and comfortably.
Ladies and gentlemen, there is one aspect which we can already say is likely to have a positive result at the ICAO Assembly. I am, of course, talking about the constitution of the new Chapter 4, with a reduction of 10 decibels on the maximum emissions authorised in previous chapters. In this respect, furthermore, the ICAO Council has adopted rules which guarantee rigour in relation to the recertification of aircraft with the aim of preventing repetition of the current situation where recertified or reclassified aircraft have passed from Chapter 2 to Chapter 3, which is the source of all our controversy with the United States.
Furthermore, the preparations by the ICAO Assembly are intended to ensure that the contracting countries are sufficiently flexible to implement those instruments which allow - in the words of the ICAO - a balanced response to noise management. This balanced management is based on four elements. Firstly, measures for the reduction of noise at source. Secondly, rules relating to the occupation of land. Thirdly, lower-noise procedures, which allow pilots to limit noise at the time of take-off and landing. And, lastly, measures intended to limit the operations of aircraft from Chapter 3 which are the noisiest.
It is, above all, this last point which - as you know - presents the most difficulties in our discussions with the United States. In order to facilitate an agreement within the ICAO on this point, we are holding parallel discussions with the United States and with the developing countries.
It should be pointed out that neither the ICAO nor, of course, the United States can ignore the problems caused by aircraft noise for many airports in densely-populated regions.
In this context, we note that, in some large airports, this type of noise disturbance is reaching truly critical levels and that, therefore, it is extremely urgent that we introduce measures to resolve this situation and allow these airports to continue operating.
For others, however, the problem of noise is much less important. We will therefore have to consider decisions - we are working on this - in which there is a certain flexibility, taking each airport individually. Furthermore, this point is going to make it easier for us to reach an agreement with the United States.
However, there is a certain degree of risk caused by using certain differing approaches to restricting the operability of Chapter 3 aircraft - the noisiest ones - which may distort competition between the different airports. In this respect and in order to prevent an explosion of the Community situation, the intention is to negotiate with the United States and, of course, within the ICAO, so that we can frame these individual decisions for each airport within a general framework which lays down different levels of operative restrictions in accordance with specific areas of sensitivity.
In any event, I once again commit myself and the Commission services to maintaining an open dialogue throughout these months with this House and I hope that we will finally reach an agreement within the ICAO which will ensure that we resolve this issue of airports and the noisiest aircraft and, at the same time, avoid any type of confrontation with the United States, which would benefit no-one.
Mr President, Madam Vice-President of the Commission, I should like to start by welcoming the initiative by Vice-President de Palacio in deciding to attend plenary and present the Commission's strategy to us and, of course, the situation as regards the 33rd assembly of the ICAO in September. This was one of the matters discussed at our committee meeting last week; it is a matter which has concerned the European Parliament for a very long time and we, the committee, had intended to put an oral question to the Commissioner. That is why we are delighted that the Commissioner herself has taken the initiative and come to address Parliament and clarify the Commission's stance.
This is a matter of vital importance to the electorate which put us here. For the sake of the environment and for the sake of our quality of life we need to reduce the noise emitted by aeroplanes, especially as air traffic is increasing and the situation is getting worse year on year. There have been some developments, which the Commissioner has described for us and on which I should like to comment. I must say that I personally have reservations as to whether these developments can bring about a positive result. However, we must be resolute and we must demonstrate that Europe is on an equal footing with the United States of America. We are friends and we want to remain friends, but they must realise that they have an equal partner on the other side of the table who wants to resolve this problem the best way possible and find rules which will be applied as quickly as possible. And I trust that the United States will take the same approach and speak with one voice and not several voices as has been the case in the past.
We also need to clarify another point, i.e. that we are calling for an international solution because this is an international problem and international problems require international solutions. We are here to talk. We hope that they take the same view. Otherwise circumstances will force us, the European Parliament, to take unilateral action and adopt solutions already adopted by the European Parliament.
The 33rd assembly of the ICAO is an opportunity which we must make good use of and not allow to slip through our fingers. For our part, I should like to say that the European Parliament - and I think I speak for most of the members now - has confidence in Mrs de Palacio's ability to negotiate on behalf of the European Union and I trust that we shall finally reach a result at this assembly which will resolve the matter once and for all.
Mr President, Commissioner, many thanks for the explanation you have given here in the plenary sitting, although I believe that the meeting of the Committee on Regional Policy, Transport and Tourism was better attended than this sitting. But anyway, a symbolic presence counts for something as well, of course.
I am left with a few questions. Chapter 4 is sound, except for 10 db, which is excellent. It appears that the re-certification or shifting of aircraft between categories has been regulated. If I have understood you correctly, it is now impossible to have a repeat of what we have experienced in the past, namely a shift from category 2 to category 3. That is now ruled out, if I understand you correctly. I welcome this.
We must at least ensure that it is impossible to make changes for the worse at any airport. The situation must not be worse than it is at present at any airport. As you yourself said that the sensitive areas should be examined for each airport, things should therefore start to improve quickly, preferably as soon as possible, for a number of airports.
But my question is, then, whether the agreements for classifying airports apply worldwide? Who lays down the standards? Does the European Union have a say in this? Can we be stricter? How do we go about this? What is happening about competition between airports? When we discussed Mrs Lucas' report, we then stated that competition was one of the key points. Competition between airports at the expense of those living near airports and the environment is unacceptable. Do you know yet how we will tackle this in the Union? What will be the role of the local authorities? You stated that that would be done via the Planning department, but that is typically a local power. So how will you tackle this? As you can see, I have quite a few questions.
Then there is the phase-out. If I have understood correctly, we have not yet accomplished this, and airport classification should help solve that problem. If there is no phase-out, in other words if those chapter-3 aircraft remain in the air until they reach retirement age, if I can put it that way, is that not too long? Should we not be somewhat more ambitious and introduce new aircraft onto the market more quickly?
What is the state of play on a uniform method of measuring noise? Surely it is a matter of extreme urgency for both Europe and America to measure noise in the same way, in other words for the 'footprint' to be determined in the same manner everywhere.
I also have a question on air pollution. You have said very little on this matter. What is stipulated in the air pollution agreement? One final question: what is happening with the directive on hushkits? Is it being repealed? Will you be making a proposal to revoke it, or will we simply retain it? Have the Americans commented on this at all? Does it or does it not form part of the package? I am still left with a few questions, but I believe we are on the right track. I hope that we can in any case find a solution in September.
Mr President, I very much appreciate the Commissioner's statement. I believe we are all agreed that the forthcoming ICAO general assembly meeting is going to be a key one as far as aviation and environment are concerned.
As Mr Sterckx has said, I was the rapporteur for Parliament's response to the Commission's proposals on air transport and the environment last year. You may recall that Parliament put a very strong emphasis on the need for a positive outcome from this ICAO meeting. We said, crucially, that if ICAO did not deliver what we need then the EU will have to seriously consider adopting its own complementary measures to ensure that environmental concerns are more properly integrated into the aviation industry.
Let us recall just two key points of the context of those discussions. First, air transport is growing at a phenomenal rate, with global passenger numbers due to double in less than 20 years' time. Secondly, the current policy framework artificially subsidises aviation and therefore stimulates this growth still further. Aviation fuel is not taxed, it is not subject to VAT and it is not covered by the Kyoto Protocol.
So what does Parliament expect from this ICAO meeting? On noise reduction: at the Cape Working Group meetings over the past few weeks and months the EU has proposed phasing out Chapter 3 planes and upgrading Chapter 4. That is a minimum requirement: to try to reach the target of noise reduction of, at best, -14 dBA, but at the very least, -10 dBA reduction at source. If ICAO cannot do that, we will need to look at differentiation, as the Commissioner has said, in introducing operational restrictions on Chapter 3 at a number of noise-sensitive airports. But the EU may also need to look at introducing an aircraft noise limitation directive in order to achieve that reduction of, at the very least, 10 dBA, in recognition of the particular problems of a densely populated area like the EU.
On emissions, we need concrete and efficient measures to reduce aircraft emissions, including not only voluntary measures but also emissions-related levies. Aircraft should fulfil ambitious but feasible emission reduction targets. If ICAO will not deliver then the EU will have to develop its own emission limits.
I very much regret that we are not able to have a Parliamentary resolution on this subject. I believe a strong message from this Parliament could have strengthened the negotiating hand of the Council and Commission at ICAO. I hope that both Council and Commission will hear very strongly the strength of feeling which is shared by all groups in the European Parliament on this subject and seek to get the best possible deal in September. But if such a deal cannot be struck, they must come back to Parliament so that we can work together to ensure that the EU's own treaty commitments and obligations on integrating the environment into all areas of policy can take proper effect in the field of aviation.
Mr President, it is true that we need an international breakthrough in terms of the ICAO. If we accomplish this breakthrough, I will be the first to extend my best wishes to Mrs de Palacio in this connection. Given that the noise certification standards have not been adapted since 1977 and that aviation has expanded so enormously since then, I believe it to be of huge importance that we agree on a drastic approach very quickly. We must introduce modern, quiet aircraft which meet stricter noise standards, phase out noisy aircraft and, needless to say, reduce the emission of greenhouse gases.
In the light of this, it is my conviction that there is no room for supersonic aircraft which may fly at an enormous speed but use up far more energy than the current aircraft, thus contributing to more greenhouse-gas emissions.
In my opinion, it is of vital importance for us to continue in the same vein, along the lines of the resolution on aircraft fitted with silencers, which we adopted in March 2000. I wish the Commissioner great success in the negotiations. We will continue to follow the proceedings at close quarters for, if no solution is found, we will unfortunately need to act at European level, which I do not consider to be desirable.
Mr President, I very much appreciated the Commissioner's speech. She showed clear conviction and also a certain amount of grit and determination in such a sensitive matter as this.
Of course, it is not possible in the three minutes available to me to analyse the entire issue, so I will focus on just a few points. Firstly: the improvement of aircraft. Clearly, less noisy aircraft means more modern aircraft and more comfortable aircraft, but, most importantly, it means safer aircraft, and not just in terms of the engines: in fact, for example, during landing, a large part of the noise is made by the landing gear rather than the engines.
With regard to the issue of competition between airports, it is undoubtedly necessary to give responsibility to local authorities as well. Clearly, the airport authorities can be persuaded to grant derogations, to make exceptions in order to increase the volume of traffic, but if the local authorities have decision-making powers and take a stance, then it will be the communities involved who will decide the interplay between money/trade/profit and noise prevention, not just the airport managers.
On the subject of airports, the rules need to be fairly flexible for, clearly, an airport such as Malpensa, near where I live, where 70 planes take off or land an hour, is quite different from some other airports which only have four or five planes landing or taking off a day. Obviously, if there is little movement during the day, a small increase in noise levels could be acceptable in view of the almost ridiculously small number of planes passing through.
As regards subsidies, I have to say that, although air transport is subsidised to a certain extent, it is much less so than urban, rail, sea and all other types of transport. Therefore, it does not seem appropriate to complain about subsidies to the air transport industry.
Finally, I hope that, at the ICAO, the European Union will be able to achieve the goals and results that the Commissioner has set herself, irrespective of Parliament's resolutions.
Commissioner, please allow me firstly to begin more or less at the end: I wish you all the luck in the world at the next ICAO Assembly. Please count on the support and backing of Parliament, and we hope that the European Union' s objectives on this issue are achieved.
The European Union must be at the forefront by adopting a series of measures which do not only relate to the issue of this statement on air transport and the environment, but also to its effects on the quality of life of the citizens of the European Union. We must achieve some concrete and quantifiable objectives. And we must also achieve a timetable which makes realistic demands. Because otherwise, we will not achieve any of the objectives we have discussed so many times in committee relating to noise levels of aircraft, the situation - as Mrs Lucas has expressed very well - of the increase in the demand for air transport, the situation of certain airports which are not in a position to deal with the air traffic they are currently receiving, the measures proposed by you - by the Commission - such as taxes relating to noise, restrictions on the operation of certain types of aircraft within the European Union, or clear policies in relation to the use of land with regard to air transport.
A second problem which I believe to be of concern is that of gas emissions. There is a lot of talk of the greenhouse effect, caused by CO2, when air transport could reduce its greenhouse emissions by between two and four times; I believe that, given the significance of this, we must take a clear and determined position in this regard. However, at the same time, neither can we forger what air transport has meant for the development of the Communities, for the economic development of the states and also for the quality of life of the citizens, for speed and for the opportunity to visit and discover other places. I believe that we need sensible, concrete and totally efficient measures which will genuinely improve the environment and the quality of life.
Mr President, Commissioner, I should like, as a member of the Committee on Industry, External Trade, Research and Energy, to thank you for thinking also of the competitiveness of the European aviation industry in the course of your negotiations. The Sabena disaster just goes to show how thousands of jobs can be hit within the shortest period of time. Finally, the costs that have to be borne by airline companies are also a decisive factor affecting ticket prices. Ticket prices are very important for social, but not exclusively social, reasons.
The crucial problem when it comes to noise is congestion. When we fly out of Brussels, we often see five, ten or fifteen aircraft queuing on the runway, waiting for permission to take off. I believe that the fight against congestion in general, but particularly in the field of aviation, must be given priority and that we must make efforts to acquire more efficient systems so that such congestion can be reduced accordingly.
However, the basic and further training of personnel is also crucial, and not only in the control tower and on the aircraft. If consideration were to be given to providing special training, specifically from the noise and environmental viewpoints, a very great deal could be achieved in this area. Finally, it is also a question of infrastructure. We are all aware of the problems with Eurocontrol, and enough is known about the difficulties of dividing air space efficiently between civil and military aircraft. I believe the Commission should exercise significantly more pressure so that we might more quickly find successful ways of getting on top of congestion and, at the same time, guaranteeing passengers greater safety and comfort.
My final point is that the Sixth Framework Programme for Research and Development is currently being drawn up. I consider it necessary to press very hard for a solution for the traffic sector in particular. In this area, we need new approaches in the Sixth Framework Programme. We know that congestion will be one of the main themes of the next few years. I believe we need intelligent solutions that will help us guarantee the mobility of the population and, at the same time, get on top of the problems. With a view to being able to offer the population convincing solutions in this area, we should therefore do more to initiate our own research programmes specifically for aviation in the context of the Sixth Framework Programme.
Mr President, I should like to apologise for coming in late; this debate has proceeded rather quickly but I have listened to what the Commissioner said elsewhere. What she said did not appear very clear or precise at all in terms of the situation as it stands. I find that disappointing.
We gave you a brief in March 2000. We expect you to stick to the brief or to come back and tell us something different. We need to know what progress you have made with that brief. We need to know what you are doing about it. We need to know what progress has been made on noise emissions, gaseous emissions, and indeed on fuel economy.
Successful negotiation requires preparation and hard work. We need to know that is being done and we need to hear from you that it is being done. We need you to go out there and tell the Americans very clearly that noise and gaseous emissions from aircraft are a serious problem in Europe, a more serious problem than in the USA because we are a smaller place and we have a different infrastructure.
The projected growth of air traffic demands is clearly an issue that requires action now. We need you to stick to your brief. We will be watching very closely. But essentially we need our Commissioner to stand up for Europe, to stand up for Europe and its industry, to stand up for Europe and its environment and to stand up for Europe and its people. We expect you do it. Let us hope that you can say something further at the end of the debate that will reassure me.
Mr President, if I could echo other colleagues from all parties and indeed national groups who have said that the time for talking is now perilously short. We all, Commissioner, whilst saluting the way in which you have maintained your negotiating position, expect you to tell us that it is not indefinite - and neither is your patience.
You have a mandate from every party and group in this House to tackle the problem of the increasing pollution of the skies and the damage to the lives of those who live around airports as a result of the current situation. There is a belief still that the endless expansion of air traffic is an unmitigated good, that everyone gains from it. They do not. There are social limits to growth and to how much we can enjoy even something as life expanding and enhancing as travel. We heard many threats and some bluster from the United States last year, when it looked as though hushkitted aircraft and Chapter 3 planes would be leaving our skies, perhaps in the year 2002. But Europe as a whole suffers problems, particularly those who live around airports who suffer not only noise pollution, but also aircraft emission pollution with consequences for the environment. We must see the beginning of change.
In the East Midlands of the United Kingdom, where I live, a number of small new airports are coming into being. Many of them are desperate to compete with 'through-the-night' traffic. This means air traffic using older aircraft, which are going to stagger on for another few years, if they are allowed to, with few controls on how they operate. Obviously, that is something on which the Member States can act. Unless there is a framework for taking older aircraft out of service, we will never have the degree of control we need. I join with other colleagues who have spoken.
Mrs Lucas put it very lucidly for us all - in saying that if there is a failure to agree in September we should not just leave the matter there and agree that we tried and failed. This House does not want the Commissioner to fail, we want her to succeed. If we are telling her so rather bluntly, it is in a friendly spirit.
Mr President, ladies and gentlemen, let us agree on one first thing: airports are a source of wealth and development. Otherwise, I wonder how you got here if you did not fly. This is clear: airports are necessary. What we clearly have to do now is create fewer problems for the surrounding community, but we also have to remember that the community often builds up around the airport because of the activity of that very airport, because of the economic development it generates and the infrastructures which accompany it. We have to see things fairly.
The second issue is that of the responsibilities of the local authorities. Ladies and gentlemen, this is a question of subsidiarity. Each country has its own rules and I am not going to tell the countries what they have to do on this issue.
The third issue concerns the hushkits regulation, which was introduced and adopted in 1998 by Parliament together with the Council, unanimously. Ladies and gentlemen, if at any point I present or propose to you a modification of this regulation, it will be to replace it with something which is even better for the communities surrounding airports. It will be in order to make improvements. Furthermore, to do so in a way which does not lead us to controversy and international dispute as has been the case with the current regulation. Of course, the Commission, the Community as such, is not part of the International Civil Aviation Organisation but rather it is the Member States who are members. We have a kind of secondary position in one corner. That is the current situation.
The regulation has been condemned by the United States in accordance with Article 84 and we succeeded in postponing the decision at the last meeting of the ICAO Council a week ago and leave until November, that is until after the assembly, the decision on whether the complaint from the United States against our hushkits regulation is justified. We will have to wait and see the result. I would like, together with the United States, the developing countries and the other countries which make up the ICAO, to agree on regulations which improve the characteristics of aircraft and bring about the modernisation of the fleets of the different countries as soon as possible.
There is another issue, highlighted by Mr Sterckx, Mrs Lucas and others as well such as Mr Blokland and Mr Hatzidakis and that is the renewal of the fleets. There are two different aspects to this. Firstly, thanks to our regulation, we have managed to move things ahead within the ICAO. That is why I said before that we have already achieved positive results. There is going to be a Chapter 4 with a reduction of 10 decibels. There is not going to be an agreement on phasing-out because, until Chapter 4 enters into force, it cannot take place, as happened before with Chapters 2 and 3. That is to say that it will be at the 2004 assembly, surely, when we can agree dates for abandoning the Chapter 3 aircraft. We have agreed that the methodologies and evaluation systems for a reclassification of aircraft are a key issue. We must move beyond the current situation, with Chapter 2 aircraft reclassified as Chapter 3, which meet the criteria of this last chapter only under certain flight regulations and furthermore in a very restricted way, which means that, in other circumstances, they greatly exceed those noise levels and do not comply with the rules of Chapter 3.
That is the origin of our complaint about hushkits. Ladies and gentlemen, we are seeking some points of agreement with the United States and with certain other countries, and I believe that the best thing is for us to reach an agreement amongst all of us. Of course, I am going to defend the positions of the 15 countries of the European Union. However, I would like to remind you of the situation a year ago, when the pressure - which is now less, amongst other things because we are negotiating and it seems that we are reaching agreement on some points - from the United States was much greater and there were threats of trade reprisals against a number of countries. This pressure came from various countries, delegations of countries and also various representatives in this House. I do not want to find myself in that kind of situation again, because it was clearly me who was taking the strain. What I want is to reach an agreement with the United States which will allow us to achieve the objective we all share of reducing the noise levels around our airports. That is what I am working on, but I am also seeking agreements with other countries, because the ICAO does not only include the 15 countries of the Union but also the United States and a number of other countries from other parts of the world which have rather different interests from ours and with whom we have to reach agreements.
A further two issues have been referred to: the issue of competition between airports, the noisiest ones and the quietest ones. That is why we are proposing to take decisions on individual airports on a case by case basis, within a global framework in which the different levels of restriction of operations and noise-levels are reduced to two, three or four in accordance with the specific areas of sensitivity of the surrounding community. There are certain geographic conditions - I am thinking, for example, of Strasbourg airport, where there is a problem of boxing-in between mountains and phenomena of echoes are produced which aggravate noise problems - and other issues which justify the adaptations and specific measures for protection of these areas. We are suggesting that decisions be taken individually, which is what the United States is calling for, or that a general regional geographical approximation be carried out, as we are requesting. The intermediate solution which we are negotiating with them is a geographical framework with a maximum of 3 or 4 levels of sensitivity. A situation without special limitations and another two or three levels of specific operational restrictions.
Mr President, I will end by thanking all the speakers and thanking you for your support, with the hope that it might be possible for a delegation from Parliament to participate in the ICAO, alongside us. I believe that there may be a common interest in incorporating a parliamentary delegation into the debates, and we will have to see how we could articulate it according to what happens in other types of negotiations. It has been pointed out by one speaker that air transport has its limits. Ladies and gentlemen, everything has its limits. We all know that airspace is limited, capacities are limited, but I believe that, as things stand, we have not yet reached that point. What we have to do is achieve better management of all resources, specifically in relation to these transport limits, not just in the case of air transport but of transport in general, with growth possibilities within a sustainable development. I hope that, if things go well and we get through the internal discussions within the Commission, in the coming weeks we will be able to begin to discuss the White Paper on transport where, amongst other things, we propose the high-speed train as an alternative to air transport for journeys of less than 800 or 900 kilometres.
Thank you very much, Commissioner.
The debate is closed.
(The sitting was closed at 7.59 p.m.)